PER CURIAM.
Defendant Scott L. Geller appeals the judgment of the district court granting Plaintiff Ophthalmic Mutual Insurance Company’s motion for summary judgment. We find no reversible error in the district *911court’s determination that the claims asserted against Plaintiff in the Williams action were excluded under the Plaintiff’s liability insurance policy. We also agree that Defendant’s estoppel argument is not supported by the record. The judgment of the district court is, therefore,
AFFIRMED.